UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-4052


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

LAKEESHI SIMS,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:12-cr-00787-JMC-1)


Submitted:   June 16, 2014                       Decided:   July 11, 2014


Before WYNN and     DIAZ,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant. Carrie Fisher
Sherard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lakeeshi Sims pled guilty without a plea agreement to

possession with intent to distribute marijuana and cocaine, 21

U.S.C.    §    841(a)(1)   (2012)      (Count    One),       and    possession      of   a

firearm in furtherance of a drug trafficking crime, 18 U.S.C.

§ 924(c)(1)(A) (2012) (Count Two).                Sims was sentenced to time

served on Count One and sixty months, consecutive, on Count Two.

She now appeals.         Her attorney has filed a brief in accordance

with    Anders    v.   California,     386   U.S.      738     (1967),     questioning

whether the district court complied with Fed. R. Crim. P. 11 and

whether the sentence is reasonable but concluding that there are

no meritorious issues for appeal.               Sims has filed a pro se brief

raising additional issues.          We affirm.

               Our review of the Rule 11 transcript demonstrates that

the    court    substantially    complied       with     the       Rule.     The    court

failed to mention that it would consider the 18 U.S.C. § 3553(a)

(2012) sentencing factors when it imposed sentence.                        See Fed. R.

Crim.    P.    11(b)(1)(M).      Nonetheless,       we    hold      that     this   minor

omission did not affect Sims’ substantial rights.                            See United

States v. Massenburg, 564 F.3d 337, 342 (4th Cir. 2009).

               With    respect    to     Sims’      sentence,          her     properly

calculated Guidelines range for the drug offense was 0-6 months

(total offense level 8, criminal history category I).                           She was

additionally subject to a mandatory consecutive minimum term of

                                         2
sixty    months       on     Count    Two.            See    18     U.S.C.    § 924(c)(1)(A),

(D)(ii).        In imposing sentence, the district court considered

Sims’ Guidelines range, the 18 U.S.C. § 3553(a) (2012) factors

and    the     arguments       of     the    parties          and     further       provided       an

individualized explanation of the selected sentence.                                  See United

States    v.    Carter,        564    F.3d    325,          330    (4th     Cir.    2009).         We

conclude     that      the    sentence       is       procedurally          and    substantively

reasonable.         See Gall v. United States, 552 U.S. 38, 51 (2007).

               We    conclude       additionally            that    the     issues    raised       in

Sims’ pro se brief lack merit.                          Pursuant to Anders, we have

reviewed the entire record and have found no meritorious issues

for     appeal.            Accordingly,      we        affirm       the     district       court’s

judgment.           This    court     requires        that        counsel    inform    Sims,       in

writing,     of      her    right     to    petition         the    Supreme        Court    of   the

United    States       for    further       review.           If    Sims     requests       that    a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                               Counsel’s motion must

state that a copy thereof was served on Sims.                                We dispense with

oral    argument       because        the    facts          and    legal     contentions         are

adequately        presented      in    the    materials            before     this    court      and

argument would not aid the decisional process.

                                                                                           AFFIRMED



                                                  3